MEMORANDUM**
Fernando Garcia Hurtado appeals the 100-month sentence imposed following his guilty plea to one count of conspiracy to distribute a controlled substance, in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(l)(B)(vii). We dismiss the appeal.
Hurtado waived in the plea agreement the right to appeal any aspect of the conviction or sentence, except any portion of the sentence that is an upward departure. Here, Hurtado was sentenced to the low-end of the applicable guideline range and the district court did not upwardly depart. Accordingly, we enforce the waiver and dismiss the appeal. See United States v. Cortez-Arias, 403 F.3d 1111, 1114 n. 8 (9th Cir.2005), as amended by 425 F.3d 547, 548 (9th Cir.2005) (declining to “vitiate the terms of [defendant’s] bargained-for exchange with the government”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.